Lumpkin, J.
1. A failure to make a proper brief of evidence, and the inclusion therein of questions and answers, objections of counsel, and the like, does not furnish ground for dismissing the writ of error. But where there has been no bona fide effort to comply with the statute on that subject, the purported brief of evidence will not be considered; nor will questions be determined which require a consideration of such brief.
(a.) In the present case, while the brief of evidence contained some surplusage, including questions and answers, and some statements of objections, there was no such flagrant disregard of the statute as to require the application of the rule stated in the previous headnote.
2. In the first three cases here decided (J. D. Cotton v. Carrie Cotton, Hogan v. Cotton, and Franklin v. Cotton), the evidence was sufficient to sustain the verdict.
3. None of the rulings made in such cases require a reversal.
4. in the fourth case (E. S. Cotton v. Carrie Cotton) there was no evidence to authorize the charge, as against this plaintiff, that if the defendant had purchased the land in dispute from the plaintiffs and had paid all of them and had been put in possession by them,' they could not recover.

Judgment affirmed in the first three eases, and reversed in the fourth.


All the Justices concur.